Citation Nr: 0122796	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  96-27 287	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

K. B. M., Jr., Attorney, represented by:  KENNETH M. 
CARPENTER, Attorney

VA Claimant represented by:  KENNETH B. MASON, JR., Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) pursuant to an October 1999 decision of the United 
States Court of Appeals for Veterans Claims (Court).  The 
attorney had appealed to the Court an August 1996 Board 
determination that found him ineligible for attorney fees.  
In October 1999, the Court issued an opinion reversing in 
part, remanding in part, and vacating the August 1996 
decision.  However, the Court issued a decision in another 
case thereafter, holding that the Board lacked statutory 
authority to decide claims for direct payment of attorney 
fees of 20 percent in the first instance.  See Scates v. 
Gober, 14 Vet. App. 62 (2000) (en banc).  


FINDINGS OF FACT

1.  The July 1991 fee agreement between the veteran and his 
attorney, as amended in May 1993, provides for direct payment 
of a 20 percent contingency fee by the Department of Veterans 
Affairs (VA) to the attorney.

2.  The Regional Office (RO) has not addressed the issue of 
entitlement or eligibility to attorney fees based on the July 
1991 fee agreement, as amended in May 1993, between the 
veteran and his attorney.

3.  The Court has directed the Board to provide for the 
payment of a 20 percent contingency fee from past-due 
benefits by VA to the attorney for the 40 percent disability 
rating for secondary service connection for the veteran's 
back disorder.  





CONCLUSIONS OF LAW

1.  As ordered by the Court, the requirements for payment of 
attorney fees from past-due benefits in the amount of 20 
percent by the VA pursuant to the terms of the amended July 
1991 attorney fee agreement, for the 40 percent rating for 
secondary service connection of the veteran's back disorder 
have been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.609 (2000).

2.  The Board lacks jurisdiction to review, in the first 
instance, the July 1991 fee agreement, as amended in May 
1993, providing for direct payment of a 20 percent 
contingency fee by the VA to the veteran's attorney with 
regard to the award of TDIU.  38 U.S.C.A. §§ 7104(c), 
5904(c)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 20.101 
(2000), Scates v. Gober, 14 Vet. App. 62 (2000) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that to the extent the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), apply to the instant 
case, they have been met.  No further evidence or information 
is necessary to fulfill VA's duty to notify of information 
and evidence needed to substantiate and complete the claim.  
The attorney fee agreement is of record in this case.  In 
letters sent to the veteran and the attorney in March 1995 
and March 1996, they were advised by the RO of the 
withholding of a portion of the veteran's past-due benefits 
pending a determination by the Board as to whether attorney 
fees are payable from past-due benefits.  The duty to assist 
has also been met.  No further development of the facts 
relating to this claim is necessary.  As noted, the attorney 
fee agreement is of record.  VA has also issued regulations 
implementing the VCAA, but they do not apply to this case.  
The regulations, contained in 38 C.F.R. Part 3, apply only to 
adjudication and this case pertains to eligibility for 
payment of attorney fees from past-due benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

By way of history, the underlying matter arose from claims 
which came before the Board from the VA RO in Buffalo, New 
York.  A May 1990 Board decision denied service connection 
for a low back disorder.  A January 1993 order by the Court 
vacated the Board denial.  Thereafter, the Board remanded the 
case to the RO in September 1993, and by a subsequent Board 
decision dated in December 1994, the Board granted 
entitlement to service connection for a low back disorder 
secondary to a service-connected knee disability.  The RO 
assigned a 20 percent evaluation.  In June 1995, the Board 
issued a decision in which it found that the veteran's 
attorney was eligible for direct payment of past-due benefits 
resulting from the grant of service connection for a low back 
disorder.  These funds were paid to the attorney in July 
1995.

The veteran then disagreed with the percentage awarded for 
his back disability.  In February 1996, the RO awarded an 
increased rating of 40 percent for the back disability 
effective from the original date of claim, and awarded a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU) from May 1992.  In May 
1996, the veteran was notified that the maximum amount of 
post-due benefits resulting from the grant of increased 
compensation was $65,359.00.

In August 1996, the Board issued the decision which was the 
subject of the aforementioned October 1999 Court decision, 
finding that no final Board decision had been issued with 
respect to the initial disability rating for the back, or for 
the TDIU.  Thus, the Board found the attorney ineligible for 
direct payment of past-due benefits.  

It is noted that the issue of the appellant's eligibility for 
payment of attorney fees from past-due benefits stemming from 
a February 1996 rating decision granting an increased initial 
evaluation, from 20 to 40 percent, for a low back disability, 
and TDIU, has never been considered by the RO.  Instead, the 
matter was referred directly to the Board.

It had been the policy of the VA that the Board has original 
jurisdiction over all cases involving determination of basic 
eligibility for attorney fees paid by the VA from past-due 
benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  
However, in a recent decision, the Court held that the Board 
does not have original jurisdiction to consider under section 
5904(c)(2) any issues regarding entitlement to attorney fees 
in direct-payment cases.  The Court held that all issues 
involving entitlement or eligibility for attorney fees under 
direct-payment contingency-fee agreements, as contrasted with 
the issues of reasonableness and excessiveness, must first be 
addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original (on motion) BVA review.  See Scates.  

As noted by the Court in its October 1999 decision, the 
instant fee agreement involves direct payment of a 
contingency fee, and as such the Board may not issue a 
decision in the first instance.  The Board does note that in 
the October 1999 decision, the Court reversed the Board's 
decision with respect to the increased initial evaluation of 
the back disorder issue and ordered that the Board, "provide 
for the payment to the appellant of the 20% contingency fee, 
out of past-due benefits, based on his representation at the 
court on the secondary service connection claim."  It was 
also directed that the TDIU claim be remanded for 
readjudication.  Thus, turning to the issue of past-due 
benefits related to the TDIU claim, as set forth in Scates, 
the Board now lacks jurisdiction of this matter.  The Board 
cannot address the issue of past-due benefits related to the 
TDIU claim, and the claim must be dismissed.  38 U.S.C.A. § 
7104.

As to the past-due benefits resulting from the increased 
initial rating award for the secondary service connection 
back disorder claim, while this matter was remanded by the 
Court to the Board for the purpose of providing for the 
payment to the appellant of the 20% contingency fee, 
subsequent developments have, as set forth above, established 
that jurisdiction never previously existed for the Board or 
the Court.  See Scates, supra.  While there is an exception 
to the law of the case doctrine when the controlling 
authority has since made a contrary decision of law, see 
Chisem v. Gober, 10 Vet. App. 526, 528 (1997) (citing Kori 
Corp. v. Wilco Marsh Buggies and Draglines, Inc., 761 F.2d 
649, 657 (Fed. Cir. 1985)), the Board is of the opinion that 
following the Court's order in this instance is appropriate.  
Specifically, the Board observes that the veteran has 
maintained that he fully supports the payment to the 
attorney.  Moreover, the result sought by the parties is that 
ordered by the Court in October 1999.  Finally, the same 
result would be achieved, albeit after additional 
administrative processing, if the Board were to dismiss at 
this juncture.  Thus, the Board will follow the directive of 
the Court, noting that the Court mandate followed the 
publishing of Scates, at a time when the Court could have in 
fact chosen to withdraw its October 1999 decision.  
Therefore, the Board directs that the attorney be paid 20 
percent contingency fee out of past-due benefits, based on 
his representation at the Court, on the secondary service 
connection claim for the back.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established with respect to the initial 40 
percent rating for secondary service connection of the 
veteran's back disorder as set forth in the Court's October 
1999 decision, and the attorney should be paid 20 percent of 
the veteran's award of $65,359.00, of past-due benefits.  

The matter of eligibility for payment directly by VA to the 
veteran's attorney with respect to the TDIU claim is 
dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeal

 


